Mr. Justice Sterrett
delivered the opinion of the court, February 28th, 1887.
In January, 1874, Thomas Beckley and Jonas Amolé made *358their joint and several note, at twelve months, for $100, with interest, to the order of Mary A. Smith, who, in October of the following year, died intestate, leaving to survive her Sarah A. Smith; her widowed mother and only heir at law. Less than two'years thereafter, Mrs. Smith married Jonas Amolé, one of the makers of the note. He died in April, 1885 ; and in June of same j-ear his widow, Sarah A. Amolé, died intestate, leaving collateral heirs. After the death of Mrs. Amolé, inT885, letters of administration of her estate, and also of the estate of her daughter, Mary A. Smith, were granted to Jacob S. Smith, on whose petition an Auditor was appointed to distribute balance in hands of appellants, as administrators of Jonas Amolé. As administrator of Mrs. Amolé, Smith presented the note, and claimed to participate in the distribution. The claim was resisted on the ground, inter alia, that it was barred bjr the Statute of Limitations.
In addition to the facts above stated, the learned Auditor found that, on the death of Mary A. Smith, the note passed to and became the property of her mother who, as above stated, afterwards married Jonas Amolé, appellants’ intestate ; that the note was in fact the property of Mrs. Amolé at tin: time of her death in June, 1885, and hence an asset of her estate. He also found that the only payment on the note was one year’s interest, paid by Beckley, the principal, in March, 1875; that nothing was ever paid thereon by the surety,. Jonas Amolé.'
Assuming the Auditor’s findings of fact to be correct, and we think they are, the sole question is whether the note was barred by the Statute of Limitations. He held it was not, because the operation of the Statute was suspended by the marriage of Mrs. Smith to Amolé, one of the makers of the note, about two years after its maturity. In his report he says: “Sarah A. Smith married Jonas Amolé not later than 1878, and at that time the Statute had not barred the collection of the note from Jonas Amolé. If, therefore, this note belonged to Mrs. Amolé after the death of her daughter, and at the time of her own death, the Statute is not a bar to its collection, and it should be paid out of the fund for distribution.”
In view of the facts found by him, we think the Auditor erred in the conclusions drawn therefrom. It will be observed that the note matured in January, 1875, and suit might have been brought thereon by the payee in her lifetime, and after-wards by her mother before her marriage to Jonas Amolé. Having thus commenced to run. against the note, the Statute continued to run, notwithstanding the death of the payee, and •the subsequent marriage of her mother to one of the makers *359of the note. This principle is clearly recognized in Marsteller v. Marsteller, 93 Pa., 350. In that case an action of debt was brought by the wife’s administrators againsthersurvivinghusband to recover money of her separate. estate loaned to him during coverture, and recovery was sustained because, the. debt having been contracted during coverture, the Statute did not commence to run until letters of administration on the wife’s estate were granted. If the money had been loaned and a right of action had accrued before their marriage, the resul t would have been different. • The Statute, as was held in the case cited, begins to run at the date suit may be commenced, and once begun it is not stayed by the death of the party in whose favor the right of action accrued. If no right of action accrued prior to the death, none accrues until grant of administration, and the statute runs from such grant. The operation of the Statute, in such cases, was so fully considered by our brother Trunkey, in the case referred to, that it is unnecessary to do more than refer to his opinion and the authorities there collected. The underlying principle of that case rules the one before us.
Decree reversed at the cost of the appellee, and record remitted to the Orphans’ Court with instructions to distribute the fund in accordance with" this opinion.